DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/358,907 filed on 06/25/2021 in which claims 1-8 have been presented for prosecution in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 07/15/2021 in which claims 1-3 have been amended while claims 4-8 remain as originally presented. By this amendment, claims 1-8 are still pending in the application for prosecution in a first action on the merits.
Acknowledgement is made of preliminary amendment filed on 07/05/2022 in which claims 1,3,6, and 8 are currently amended while claims 2, 5 and 7 have been canceled. By this amendment, claims 1,3-4,6, and 8 are now pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2021 and 03/10/2022 have been considered and placed of record. Initialed copies are attached herewith.
This application is in condition for allowance except for the following formal matters: In claim 1, it is not clear how the limitations of, “a first power terminal is reserved at a position corresponding to the battery cell slot on the backplane, and a plug-in power terminal is formed by a second power terminal of the battery cell together with the first power terminal” because “a second power terminal of the battery cell” is recited and “a first power terminal” is also recited and it is not clear whether the limitation “the first power terminal” is referring to “the first power terminal of the battery cell” or not. Appropriate clarification is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Claims 1,3-4,6, and 8 are objected to but are otherwise allowable pending and subjected to clarifying the issues mentioned above.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,819,059 to Park discloses a battery module and driving method thereof.
US 2009/0066291 to TIEN et al., (Tien) discloses a distributed energy storage control system.
USPAT 7,199,615 to Stojanovic et al., (Stojanovic) discloses a high speed signaling system with adaptive transmit pre-emphasis and reflection cancellation.
USPAT 10,749,430 to Gao et al., (Gao) discloses the general state of the art regarding a power transmission apparatus and control method therefor, and power supply system
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 9, 2022